Case 0:18-cv-62327-CMA Document 18 Entered on FLSD Docket 11/14/2018 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-CIV-62327-ALTONAGA/SELTZER


  COSMO ALPHONSO WILLIAMS,

                  Plaintiff,

  v.

  CAVO BROADBAND
  COMMUNICATIONS, LLC,


                  Defendant.
                                               /

          DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF CLAIM

          Defendant Cavo Broadband Communications, LLC (“Cavo” or “Defendant”), pursuant to

  this Court’s Order in Actions Brought Under the Fair Labor Standards Act dated October 1, 2018

  [DE 4], submits the following response to Plaintiff’s Statement of Claim served on October 25,

  2018 [DE 11].

          Defendant’s position is that it does not owe any overtime wages to Plaintiff Cosmo

  Alphonso Williams. Plaintiff worked for Defendant as an Installation Technician from on or

  about March 11, 2014 through February 1, 2018. Plaintiff was properly compensated for all

  hours worked, including any overtime compensation at the proper overtime rate. Accordingly,

  Plaintiff was paid properly under the FLSA, and no regular or overtime wages are owed to

  Plaintiff.

          Defendant is also serving all supporting documents to Plaintiff today, in accordance with

  this Court’s Order [DE 4].
Case 0:18-cv-62327-CMA Document 18 Entered on FLSD Docket 11/14/2018 Page 2 of 4



  Dated: November 14, 2018.


                                           Respectfully submitted,

                                           OGLETREE, DEAKINS, NASH,
                                           SMOAK & STEWART, P.C.
                                           701 Brickell Avenue, Suite 1600
                                           Miami, Florida 33131-2813
                                           Telephone: 305.374.0506
                                           Facsimile: 305.374.0456


                                           s/ Kelly M. Peña
                                           Christopher P. Hammon
                                           Florida Bar No. 176753
                                           chris.hammon@ogletreedeakins.com
                                           Kelly M. Peña
                                           Florida Bar No. 106575
                                           kelly.pena@ogletreedeakins.com

                                           Counsel for Defendant,
                                             Cavo Broadband Communications, LLC




                                       2
Case 0:18-cv-62327-CMA Document 18 Entered on FLSD Docket 11/14/2018 Page 3 of 4



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 14, 2018, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record or pro se parties identified on the attached

  Service List in the manner specified, either via transmission of Notices of Electronic Filing

  generated by CM/ECF or in some other authorized manner for those counsel or parties who are

  not authorized to receive electronically Notices of Electronic Filing.


                                                        s/ Kelly M. Peña
                                                        Kelly M. Peña




                                                    3
Case 0:18-cv-62327-CMA Document 18 Entered on FLSD Docket 11/14/2018 Page 4 of 4



                                      SERVICE LIST
            Cosmo Alphonso Williams v. Cavo Broadband Communications, LLC
              United States District Court for the Southern District of Florida
                   CASE NO. 18-CIV-62327-ALTONAGA/SELTZER


                                                 Elliot Kozolchyk
                                                 ekoz@kozlawfirm.com
                                                 KOZ LAW, P.A.
                                                 320 S.E. 9th Street
                                                 Ft. Lauderdale, FL 33316
                                                 Telephone: 786.924.9929
                                                 Facsimile: 786.358.6071

                                                 Counsel for Plaintiff,
                                                   Cosmo Alphonso Williams

                                                 Method of Service: CM/ECF

                                                 Christopher P. Hammon
                                                 chris.hammon@ogletreedeakins.com
                                                 Kelly M. Peña
                                                 kelly.pena@ogletreedeakins.com
                                                 OGLETREE, DEAKINS, NASH,
                                                 SMOAK & STEWART, P.C.
                                                 701 Brickell Avenue
                                                 Suite 1600
                                                 Miami, FL 33131
                                                 Telephone: 305.374.0506
                                                 Facsimile: 305.374.0456

                                                 Counsel for Defendant,
                                                   Cavo Broadband Communications, LLC




                                                                                    36197766.1




                                             4
